Citation Nr: 1432744	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-23 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the Veteran's evaluation from 100 to 20 percent, effective from December 1, 2012, for prostate cancer, status post prostatectomy in remission, with incontinence, urinary frequency, voiding dysfunction and erectile dysfunction, was proper.

2.  Entitlement to an increased evaluation for residuals, prostate cancer, status post prostatectomy in remission, with incontinence, urinary frequency, voiding dysfunction and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1958 to February 1962 and from May 1962 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran provided testimony at a formal hearing before a Decision Review Officer (DRO) in Muskogee, Oklahoma.  A transcript of the proceedings have been associated with the claims file.

The issue of entitlement to service connection for rectal cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To issue a Statement of the Case (SOC) and adjudicate inextricably intertwined issues.

In an August 2012 rating decision, the RO reduced the Veteran's evaluation for prostate cancer, status post prostatectomy in remission, with incontinence, urinary frequency, voiding dysfunction, and erectile dysfunction from 100 percent to 20 percent effective December 1, 2012.  The Veteran submitted a Notice of Disagreement (NOD) with this rating decision, which was received by VA in April 2013.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Although the RO issued an SOC with regard to the issue of entitlement to an increased evaluation for residuals, prostate cancer, status post prostatectomy in remission, with incontinence, urinary frequency, voiding dysfunction, and erectile dysfunction, the SOC addressed neither the relevant facts nor the regulations, including 38 C.F.R. § 3.105(e), regarding the propriety of the reduction itself.  Therefore, the issue of the propriety of the reduction of the Veteran's evaluation from 100 to 20 percent, effective from December 1, 2012, for prostate cancer, status post prostatectomy in remission, with incontinence, urinary frequency, voiding dysfunction and erectile dysfunction, must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that the issue of entitlement to an increased evaluation for residuals, prostate cancer, status post prostatectomy in remission, with incontinence, urinary frequency, voiding dysfunction, and erectile dysfunction is inextricably intertwined with the other issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, it must also be remanded to the AOJ. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Issue a Statement of the Case addressing the propriety of the reduction of the Veteran's evaluation from 100 to 20 percent, effective from December 1, 2012, for prostate cancer, status post prostatectomy in remission, with incontinence, urinary frequency, voiding dysfunction and erectile dysfunction .  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The AOJ is free to undertake any additional development deemed necessary with respect to that issue.   

2.  Then, after completing any additional development deemed appropriate, readjudicate the claim for entitlement to an increased evaluation for residuals, prostate cancer, status post prostatectomy in remission, with incontinence, urinary frequency and voiding dysfunction.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



